On Appellant’s Motion for Rehearing.
In his motion for a rehearing appellant assumes that we failed to decide all issues presented in his brief. We had thought that our opinion on appellee’s second motion for a rehearing in which we reformed the judgment of the trial court and as so reformed affirmed it, clearly indicated that all other points raised by appellant in its brief had been overruled.
We have again carefully considered all of such points raised by appellant in his brief, and expressly overrule them. We think it unnecessary to write on these points.
Appellant’s motion for a rehearing is in all things overruled.